Appeal: 18-4312    Doc: 15        Filed: 10/15/2018 Pg: 1 of 1
                  Case 1:16-cr-00363-JKB Document 740 Filed 10/15/18 Page 1 of 1

                                                                    FILED: October 15, 2018

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                        ___________________

                                            No. 18-4312 (L)
                                        (1:16-cr-00363-JKB-1)
                                        ___________________
         UNITED STATES OF AMERICA

                      Plaintiff - Appellee

         v.

         GERALD THOMAS JOHNSON, a/k/a Geezy, a/k/a Gzy Tha Prince

                      Defendant - Appellant

                                        ___________________

                                             ORDER
                                        ___________________

              The deadline for filing of transcript by Christine T. Asif is extended to

        11/13/2018 without sanctions.

                                                For the Court--By Direction

                                                /s/ Patricia S. Connor, Clerk
